PCIJ_AB_55_EasternGreenland_DNK_NOR_1933-05-11_ORD_01_DI_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SERIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 55

STATUT JURIDIQUE |
DU TERRITOIRE DU SUD-EST
DU GROENLAND

 

 

ORDONNANCE DU 11 MAI 1933
XXVIIIme SESSION

1933

XXVIHth SESSION
ORDER OF MAY 11th, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 55

LEGAL STATUS OF THE
SOUTH-EASTERN TERRITORY
OF GREENLAND ©

LEYDE LEYDEN
SOCIÉTÉ D’EDITIONS -A, W. SIJTHOFF’S
A. W, SIJTHOFF PUBLISHING COMPANY
157

PERMANENT COURT OF INTERNATIONAL JUSTICE

1933-
ORDER MADE ON MAY xith, 1933. May 11th.
General List:
Nos. 52 and 53.

TWENTY-EIGHTH (EXTRAORDINARY) SESSION

May 11th, 1933.

CASE CONCERNING THE LEGAL
STATUS OF THE SOUTH-EASTERN
TERRITORY OF GREENLAND

Present: MM. ADATCI, President ; GUERRERO, Vice-President ;
Baron ROLIN-JAEQUEMYNS, Count RosTwoRowskI,
MM. FROMAGEOT, ANZILOTTI, URRUTIA, Sir Ceci, Hurst,
MM. ScuHtcxKinc, NEGULESCO, Jhr. van Eysinca,
M. Wana, Judges.

The Permanent Court of International Justice,

composed as above,
after deliberation,

Makes the following Order :

Having regard to Article 48 of the Statute of the Court;

Having regard to Article 61 of the Rules of Court ;

Having regard, on the one hand, to the Application trans-
mitted to the Registrar of the Court, on July 18th, 1932, by
the Norwegian Chargé d’affaires at The Hague, instituting
proceedings against the Danish Government in regard to the
legal status of certain parts of the south-eastern territory of
Greenland ;

Whereas this Application indicates the subject of the dispute
as follows: “By a Royal Decree of July rath, 1932, the Royal
Norwegian Government has placed the south-eastern territory

4
SOUTH-EASTERN TERRITORY OF GREENLAND 158

of Greenland situated between latitudes 63° 40’ and 60° 30,
North under the sovereignty of Norway’; ..

Having regard, on the other hand, to the Application trans-
mitted the same day, July 18th, 1932, to the Registrar of the
Court, by the Danish Minister at The Hague, instituting
proceedings on behalf of the Danish Government against the
Norwegian Government concerning the legal status of. the
same parts of South-Eastern Greenland ;

Whereas this Application indicates the subject of the dispute
as follows: “By a royal proclamation dated the 12th instant
[July 1932], the Norwegian Government declared that it has
proceeded to occupy the territory situated between latitudes
63° 40’ and 60° 30’ North on the east coast of Greenland,
which territory is subject to the sovereignty of the Crown of
Denmark” ;

Having regard to the Order of August 2nd, 1932, whereby
the Court joined the two suits ;

Having regard to the Order of March 24th, 1933, whereby
the Court, pursuant to an agreement reached between the
Parties, and after successive extensions, finally fixed the time-
limits for the filing of the Cases and Counter-Cases in the two
suits as June 1st and July 15th, 1933, on the last of which
dates the suits would become ready for hearing ;

Whereas, by a letter dated April 18th, 1933, the Agent of
the Norwegian Government, who is also Chargé d'affaires 4. 1.
at The Hague, informed the Court that by a Royal Decree of
April 7th, 1933, the said Government had revoked the Royal
Proclamation of July 12th, 1932, whereby certain parts of
South-Eastern Greenland had been declared subject to the
sovereignty of Norway and that, in these circumstances, it
withdrew the Application of July 18th, 1932, instituting
proceedings in regard to the legal status of these territories ;

Whereas, by a letter dated April 18th, 1933, the Agent of
the Danish Government, who is also Danish Minister at The
Hague, for his part, informed the Court that the Royal Nor-
wegian Government having, on April 12th, 1933, notified the
Royal Danish Government of the withdrawal of “its declar-
ation of occupation in respect of certain territories in South-
Eastern Greenland promulgated on July xath, 1932”, the
Danish Government, pursuant to Article 61 of the Rules of
Court, withdrew its Application instituting proceedings of
July 18th, 1932;

For THESE REASONS,

The Court,

Noting the declarations made on April 18th, 1933, by the
Royal Norwegian Government and by the Royal Danish

5
SOUTH-EASTERN TERRITORY OF GREENLAND 159

Government announcing the withdrawal of their respective
Applications instituting proceedings of July 18th, 1932,

Declares that the proceedings in regard to the legal status
of the part of the south-eastern territory of Greenland which
forms the subject of the Norwegian and Danish Applications
of July z8th, 1932, are terminated ;

Decides that the said suits shall be removed from the
Court’s list. |

Done in English and French, the French text being authori-
tative, at the Peace Palace, The Hague, this eleventh day of
May, one thousand nine hundred and thirty-three, in three
copies, one of which shall be placed in the archives of the
Court and the others transmitted to the Royal Government of
Norway and to the Royal Government of Denmark. respec-
tively.

(Signed) M. ADATCI,
President of the’ Court.

(Signed) À. HaMMARSKJOLD,
Registrar of the Court.
